Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (hereinafter “Kobayashi”) (JP 2000-182608A, cited by Applicant; see English machine translation).
Regarding claims 1-3, Kobayashi teaches a hydrogen storage alloy negative electrode including hydrogen storage alloy negative electrode particles, a binder such as PTFE, and a conductive material such as carbon black (see paragraphs 15 and 23). The hydrogen storage alloy particles have a central particle diameter D50 that is 8 to 15 µm (see paragraph 15).  It is noted that In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Although Kobayashi does not explicitly a diameter D20, Kobayashi does teach that the particle size distribution affects an expansion coefficient of the negative electrode which is determined after 100 cycles of charging and discharging (see paragraph 19).  Kobayashi thus teaches that the particle size distribution, which would determine the value of D20 given a particular D50 as set forth above, is a known result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a known result-effective variable involves only routine skill in the art, and is thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05). 
Regarding claim 4, Kobayashi teaches that a paste of the hydrogen storage alloy negative electrode is applied to a punched metal negative electrode substrate (see paragraph 23).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claims 1-4 above, and further in view of Bando et al. (hereinafter “Bando”) (U.S. Pat. No. 5,965,295).
Regarding claim 5, Kobayashi does not explicitly teach a thickness of the negative electrode substrate.
Bando teaches alkaline secondary battery comprising a negative electrode prepared by applying a paste on a conductive substrate, wherein the paste includes a hydrogen-absorbing alloy powder, a conductive material, a binder and water (see col. 9, lines 21-35; col. 12, lines 8-13).  The conductive substrate Is a two-dimensional substrate having a thickness in the range of 10 to 50 µm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).m (see col. 12, lines 18-23, col. 10, lines 50-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrode substrate of Kobayashi having a thickness as taught by Bando because Bando teaches that if the volume occupied by the two-dimensional substrate becomes excessive, a filling ratio of the electrode paste is lowered, thereby making it difficult to improve the capacity of the electrode (see col. 10, lines 44-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2006/022168 to Bandou et al. (see English machine translation) teaches a negative electrode including a hydrogen storage alloy powder having an average particle size of 10 µm or more and 30 µm or less (see pg. 12, first paragraph).
EP 1271677A1 to Ikoma et al. teaches a hydrogen-absorption alloy electrode including a hydrogen-absorption alloy that is mechanically wet ground to provide a size distribution wherein d90/d10≤8, d90-d10≤50, d90≤60 µm, and d50≤25 µm (see paragraphs 18 and 20).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727